DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “the recycled fiber.”  It appears the claim should recite “the recycled fibers.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claim recites “ranged.”  It appears the claim should recite “range.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites “deformations in relation to thickness of the sound insulating mat.”  The claim is not clear as claim 1 recites “a thickness” with respect to the web, and claim 2 recites “the thickness of the web.”  The Examiner notes the claim was considered for examination purposes as reciting “deformations in relation to a thickness of the sound insulating mat.”  Thus, claim 3 should be amended to recite “a thickness” instead of “thickness.”
Claim 15 is unclear.  The claim does not recite what measure “the ratio” relates to.  The Examiner notes the claim was considered for examination purposes wherein the ratio relates to weight ratio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 7918313 B2) (“Gross”), in view of Ogawa et al. (US 2009/0286059 A1) (“Ogawa”) and Cais et al. (US 2010/0282539 A1) (“Cais”).
With respect to claim 1, Gross discloses a sound insulation mat (abstr., col. 3, lines 12-19), comprising a layer of combined natural fibers-binder web, the web 3 (0016).  The range of bulk density overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the mat of Gross having a bulk density as disclosed in Ogawa as such bulk density is known in the art of sound insulating mats comprising natural fibers.
Gross discloses a “nonwoven material” (col. 3, lines 12-19, col. 4, lines 20-22), which implies flexibility.  The references are silent with respect to the mat having a dynamic stiffness are recited in the claim.  Cais discloses a sound insulating multilayered membrane having a dynamic stiffness of 12 MN/m3, or 9 MN/m3, or 8 MN/m3
Regarding claim 8, Gross, Ogawa and Cais teach the mat of claim 1.  Gross discloses the natural fibers comprise virgin fibers from wood chips (col. 7, lines 57-67, col. 8, lines 1-8), plants (col. 8, lines 9-15), and non-virgin recycled fibers from recycled cardboard (col. 8, lines 55-58).
As to claim 10, Gross, Ogawa and Cais teach the mat of claim 1.  Since in Gross virgin fibers and recycled fibers can be used as natural fibers (col. 7, lines 57-67, col. 8, lines 1-15, 55-58), the ratio of the virgin fibers to the recycled fibers of claim 10 is satisfied.
With respect to claim 11, Gross, Ogawa and Cais teach the mat of claim 1.  Gross discloses the natural fibers are chemical, mechanical, thermomechanical, or chemi-thermomechanical pulp fibers (col. 8, lines 16-19, col. 18, lines 25-31).
Regarding claim 12, Gross, Ogawa and Cais teach the mat of claim 1.  Gross discloses the natural fibers are treated for fungal growth (col. 18, lines 13-24), humidity (col. 4, lines 44-47, col. 18, lines 25-31), fire-resistance (col. 4, lines 44-46).
As to claim 14, Gross, Ogawa and Cais teach the mat of claim 1.  Gross discloses the web comprising synthetic fibers comprising polypropylene, polyethylene or bicomponent fibers (col. 9, lines 4-31).
With respect to claim 15, Gross, Ogawa and Cais teach the mat of claim 1.  The ranges of weight percentages for natural fibers and synthetic binder disclosed in Gross (col. 4, lines 20-27) satisfy the range recited in claim 15.
Regarding claim 16, Gross, Ogawa and Cais teach the mat of claim 1.  Gross discloses the natural fibers are treated for moisture protection (col. 18, lines 25-31).
As to claim 19, Gross, Ogawa and Cais teach the mat of claim 1.  Gross discloses an additional layer being a combined natural fibers-binder web (col. 3, lines 20-23).  Gross and Ogawa disclose a combined natural fibers-binder web as recited in claim 1, as discussed above with respect to claim 1.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, in view of Ogawa and Cais, and further in view of Altshuler et al. (US 2013/0101805 A1) (“Altshuler”).
With respect to claim 2, Gross, Ogawa and Cais teach the mat of claim 1, but are silent with respect to at least one of the upper surface and the lower surface having an uneven cross-section profile through the thickness of the web.  Altshuler discloses a sound insulating mat comprising an upper surface having an uneven cross-section profile through the thickness of the web (abstr., 0281, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the upper surface of the mat of Gross and Ogawa having an uneven cross-section profile through the thickness of the web as it is known in the art of sound insulating mats to form such upper surfaces having an uneven cross-section profile.  
Regarding claim 3, Gross, Ogawa, Cais, and Altshuler teach the mat of claim 2.  Altshuler discloses the uneven cross-section profile comprising deformations in relation to a thickness of the sound insulating mat (0073, Fig. 1).
As to claim 4, Gross, Ogawa, Cais and Altshuler teach the mat of claim 3.  Altshuler discloses deformations such as contours and grooves (0073, Fig. 1).
With respect to claim 5, Gross, Ogawa, Cais and Altshuler teach the mat of claim 3.  Altshuler discloses deformations arranged in a repeating pattern (0073, Fig. 1).
Regarding claim 6, Gross, Ogawa, Cais, and Altshuler teach the mat of claim 3.  Altshuler discloses the amplitude of deformations overlapping the range recited in claim 6 (Fig. 1).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, in view of Ogawa and Cais, and further in view of Pohlmann (US 2006/0143869 A1).
Gross, Ogawa and Cais teach the mat of claim 1, but are silent with respect to the mat being a footfall mat.  Pohlmann discloses a mat comprising natural fibers and a synthetic binder which is a footfall mat (0016, 0033).  It would have been obvious to one of ordinary skill in the art to form the mat of Gross and Ogawa as a footfall mat as it is known in the art that footfall mats are mats comprising natural fibers and synthetic binder.

Response to Arguments
Applicant’s arguments filed on Feb. 15, 2022 have been fully considered.	
In view of the recent amendment 35 USC 112(b) rejections of claims 4, 10, and 14 have been withdrawn.
The Applicant argued a person of ordinary skill in the art would acknowledge that the thickness in claim 3 is not the same as the thickness referred to in claim 1.  The Examiner notes claim 3 recites “deformations in relation to thickness of the sound insulating mat.”  The claim is not clear as claim 1 recites “a thickness” with respect to 
The Examiner acknowledges that claim 6 was inadvertently indicated as being rejected under 35 USC 112(b) instead of claim 10.
The Applicant argued that claim 17 was not objected to in the last Office Action and its subject matter was incorporated into claim 1.  The Examiner notes claim 17 was rejected (not objected to) in the last Office Action on page 8, par. 35-36, over Gross, in view of Ogawa and Cais.
The Applicant argued Gross does not disclose an uneven cross-section profile with respect to the thickness.  The Examiner notes that feature was found in Altshuler, as discussed above.
The Applicant argued Gross does not disclose a noise control system comprising three sound insulation defense lines.  The Examiner notes none of the claims recite a  noise control system comprising three sound insulation defense lines.  
The Applicant argued Gross’ material is designed for airborne sound absorption so the results cannot be extrapolated to predict the results for impact sound insulation as taught and claimed in the present application.  The Examiner notes the claims are directed to “A sound insulating mat for sound insulation”, there are no claim recitations with respect to impact sound insulation characteristics.  The Examiner notes Applicant’s arguments are not commensurate with the scope of the claims.
The Applicant argued Altshuler is different from the present invention in that the mat does not include natural fibers, and the nonwoven material includes various layers, 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783